Fourth Court of Appeals
                               San Antonio, Texas
                                     March 18, 2020

                                   No. 04-19-00647-CR

                                  Reynaldo POLENDO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CR-9032
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
        Debra Doolittle’s Notification of Late Record is hereby GRANTED. The reporter’s
record is due no later than April 11, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court